Citation Nr: 0932000	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.	Entitlement to service connection for osteoarthritis, 
status post right knee arthroplasty.  

2.	Entitlement to service connection for a nose disability, 
to include a scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio


INTRODUCTION

The Veteran had active military service from January 1955 to 
September 1957.

These matters come before the Board of Veterans' Appeals 
(Board) of appeal from a January 2005 rating decision in 
which the RO denied service connection for osteoarthritis, 
status post right knee arthroplasty, and a nose condition to 
include a scar.  The Veteran filed a notice of disagreement 
(NOD) with regard to the denials of his claims for service 
connection in December 2005, and the RO issued a statement of 
the case (SOC) in November 2006.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in January 2007.  In February 2007, the 
Veteran testified during a hearing before RO personnel: a 
transcript of that hearing is associated with the claims 
file.  A supplemental SOC (SSOC) was issued by the RO in 
March 2007.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the clams on appeal is warranted.

The Board notes that the Veteran's service treatment records 
(STRs) and personnel records have been certified as having 
been likely destroyed by a fire at the National Personnel 
Records Center (NPRC) in 1973.  In cases where records once 
in the hands of the Government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the- doubt rule. See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  

Review of the record shows that documents furnished by NPRC 
as referring to the Veteran in fact refer to a different man.  
The Veteran has claimed that he was involved in an accident 
that caused his knee injury in March 1956 and that he was 
treated for damage to his nose at the 55th hospital at Kimpo 
Air Force Base, Korea (Kimpo).  It has been requested by the 
Veteran's representative that these matters case be remanded 
for an attempt to find any treatment records at NPRC that 
pertain to this Veteran, including hospital records in March 
1956 at Kimpo.  

In light of the above, the RO should again contact the NPRC 
and any other appropriate source(s) (to include the hospital 
at Kimpo Air Force base in Korea, and the Department of the 
Air Force) to request all of this Veteran's outstanding 
service treatment records, to include any morning reports, 
and/or reports of hospitalization at Kimpo, that could verify 
the occurrence of the Veteran's claimed injuries to his right 
knee and nose.  The RO should follow the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.  

Further, while the matters are on remand, and to ensure that 
all due process requirements are met, the RO should also give 
the appellant another opportunity to present information 
and/or evidence pertinent to the claims on appeal.  The RO's 
letter to the appellant should explain that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should ensure that its letter to 
the Veteran meets the notice requirements of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date, as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should again contact the NPRC 
and any other appropriate source(s) (to 
include the hospital at Kimpo Air Force 
base in Korea, and the Department of the 
Air Force) to request all of this 
Veteran's outstanding service treatment 
records, to include any morning reports, 
and/or reports of hospitalization at 
Kimpo, that could verify the occurrence 
of the Veteran's claimed injuries to his 
right knee and nose.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities (documenting all 
requests).  

The RO is reminded that it should 
continue efforts to procure the Veteran's 
service records until either the records 
are received, or until it receives 
specific information that the records 
sought do not exist or that further 
efforts to obtain them would be futile.  
All records and/or responses received 
should be associated with the claims 
file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO should ensure that its letter to 
the Veteran meets the notice requirements 
of Dingess/Hartman (cited to above), as 
appropriate. 

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

